   Case 1:19-cr-00173-LMB Document 22 Filed 04/18/19 Page 1 of 1 PageID# 62



                 IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


UNITED STATES OF AMERICA




                                                            l:19-mj-135(TCB/LMB)

DREW COLLIN IMPARATO,

               Defendant.


                                             ORDER


      For the reasons stated in open court, defendant's Motion to Revoke Magistrate's Order of

Detention and Request for a Hearing [Dkt. No. 17] is GRANTED,and it is hereby

       ORDERED that the Order of Detention Pending Trial [Dkt. No. 15] be and is

VACATED.


       The Clerk is directed to forward copies ofthis Order to counsel of record.

       Entered this /3 day of April, 2019.

Alexandria, Virginia




                                                      Leonie M. Brinkema
                                                      United States District Judge
